In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐3525 
TERRY C. JOHNSON, 
                                                   Plaintiff‐Appellant, 

                                   v. 

ABDI TINWALLA, 
                                                  Defendant‐Appellee. 
                      ____________________ 
                                    
          Appeal from the United States District Court for the 
                      Central District of Illinois. 
           No. 3:13‐cv‐03227 — Sue E. Myerscough, Judge. 
                      ____________________ 

       ARGUED APRIL 12, 2017 — DECIDED APRIL 28, 2017 
                  ____________________ 

   Before POSNER, ROVNER, and WILLIAMS, Circuit Judges. 
    POSNER,  Circuit  Judge.  Terry  Johnson,  the  plaintiff,  is  an 
inmate  of  the  Rushville  Treatment  and  Detention  Facility—
“an  Illinois  state  facility  for  the  diagnosis,  treatment,  and 
(pending  successful  treatment)  incarceration  of  persons  be‐
lieved  prone  to  sexual  violence.”  Hughes  v.  Scott,  816  F.3d 
955,  955  (7th  Cir.  2016).  The  defendant,  Dr.  Tinwalla,  is  a 
psychiatrist,  employed  by  Wexford  Health  Sources,  who 
works  at  the  Rushville  facility.  The  suit  charges  him  with 
2                                                      No. 15‐3525 


having  violated  both  the  plaintiff’s  constitutional  right  to 
due process of law and Illinois law, by causing the plaintiff 
to take the antipsychotic drug Risperdal (and for more than 
a  month)  without  the  plaintiff’s  knowledge  or  consent.  The 
district judge granted summary judgment in favor of the de‐
fendant, precipitating this appeal. 
     In Washington v. Harper, 494 U.S. 210, 229 (1990), the Su‐
preme  Court  recognized  a  “significant  liberty  interest,”  cre‐
ated  by  the  due  process  clause  of  the  Fourteenth  Amend‐
ment, in “avoiding the unwanted administration of antipsy‐
chotic drugs”—drugs used to treat mental disorders by “al‐
ter[ing] the chemical balance in a patient’s brain, leading to 
changes,  intended  to  be  beneficial,  in  his  or  her  cognitive 
processes.”  Id.  at  221,  229.  The  Court  explained  that  a  per‐
son’s  “interest  in  avoiding  the  unwarranted  administration 
of antipsychotic drugs is not insubstantial. The forcible injec‐
tion  of  medication  into  a  nonconsenting  person’s  body  rep‐
resents a substantial interference with that person’s liberty.” 
Id.  at  229.  One  reason  is  that  drugs—including  Risperdal—
can  have  “serious,  even  fatal,  side  effects.”  Id.;  see  also 
Drugs.com,  “Risperdal,”  www.drugs.com/risperdal.html 
(visited April 27, 2017). Another reason is that altering a per‐
son’s brain functioning against his will is an intrusion on his 
liberty—an intrusion that could engender fear that the  gov‐
ernment  was  trying  to  brainwash  its  citizens.  But  a  prison‐
er’s interest in liberty gives way if the state establishes, by a 
medical finding, that the prisoner has a mental disorder like‐
ly  to  cause  harm  to  himself  or  others  unless  he  is  treated 
with an antipsychotic drug. Washington v. Harper, supra, 494 
U.S. at 227, 231. 
No. 15‐3525                                                           3 


    In Harper state law required that any antipsychotic medi‐
cation  forced  on  a  prisoner  had  first  to  be  prescribed  by  a 
psychiatrist  and  then  approved  by  a  reviewing  committee 
composed of a psychiatrist, a psychologist, and a prison offi‐
cial,  thus  ensuring  that  the  treatment  would  be  ordered 
against the prisoner’s will only if responsibly determined to 
be  necessary  given  the  prisoner’s  medical  needs  and  the 
prison’s  legitimate  penological  interests.  Id.  at  215,  233.  The 
district  judge  in  this  case  noted  in  addition  that  59  Ill.  Ad‐
min.  Code  § 299.330  gave  the  plaintiff  a  “protected  liberty 
interest against the arbitrary administration of psychotropic 
medication for those individuals involuntarily committed.” 
   Dr.  Tinwalla  prescribed  Risperdal  for  the  plaintiff  after 
the  latter  complained  to  him  of  increased  irritability  and 
wanting  to  assault  a  staff  member  and  feeling  hopeless  at 
times;  in  addition  his  medical  history  revealed  erratic  and 
aggressive  behavior,  and  we  can  assume  that  these  com‐
plaints and the medical history justified the prescription. At 
the  appointment  with  Dr.  Tinwalla  the  plaintiff  initially 
signed  a  form  in  which  he  consented  to  being  treated  with 
Risperdal,  but  he  immediately  revoked  his  consent  and 
scratched  out  his  signature  on  the  form.  Underneath  Dr. 
Tinwalla wrote that Johnson had “refused consent after sign‐
ing it.” 
    Dr. Tinwalla didn’t follow Illinois’s procedure for order‐
ing forced medication. He just wrote the plaintiff a prescrip‐
tion for the drug, explaining later in an affidavit that he had 
done this so that the plaintiff could take Risperdal if he felt a 
need to. Yet he failed to tell the plaintiff about the prescrip‐
tion. That failure had consequences, as we’ll see. 
4                                                      No. 15‐3525 


    The  doctor  went  further  and  ordered  Risperdal  “dis‐
pensed”  to  the  plaintiff  by  the  nursing  staff  nightly,  even 
though it is conceded that a basis for compelled administra‐
tion of antipsychotic drugs (including therefore Risperdal) to 
the plaintiff did not exist because he had not been found to 
be  dangerous  to  himself  or  to  others,  and  so  the  Harper 
standard  for  compelled  administration  of  such  drugs  as 
Risperdal was not met. And the doctor did not even tell the 
plaintiff that he’d ordered Risperdal dispensed to him. 
     At  Rushville  medication  is  dispensed  to  the  inmates  by 
nurses  who  hand  out  cups,  each  marked  with  an  inmate’s 
name  and  containing  his  allotted  pills.  The  nurse  who  dis‐
pensed Risperdal to the plaintiff did not tell him that the lit‐
tle  cup  of pills she gave him every  night  for his  high  blood 
pressure,  high  cholesterol,  and  stomach  ailments  now  in‐
cluded Risperdal or any other psychotropic drug. And even 
if  the  plaintiff  noticed  an  extra  pill,  it  was  unmarked  and 
therefore he had no reason to think it treated a condition un‐
related to the medical problems that he knew he was taking 
pills  for.  Even  the  nurse  who  dispensed  pills  to  him  didn’t 
know what the new pill was. 
    So  the  plaintiff, having  refused to take Risperdal as  was 
his  constitutional  and  statutory  right  in  the  circumstances, 
ended up as a result of Dr. Tinwalla’s handling of the matter 
taking  the  drug  without  knowing  or  having  any  reason  to 
know he was doing so and without having consented to take 
Risperdal.  The  statement  in  the  defendant’s  brief  that  the 
plaintiff’s  “right  to  refuse  medication  was  never  denied”  is 
empty,  as  the  plaintiff  was  unaware  that  he  was  taking  the 
medication,  which  he  had  refused.  Dr.  Tinwalla  points  out 
that  the  plaintiff  could  have  asked  the  nurse  what  the  new 
No. 15‐3525                                                             5 


pill was, but having refused to consent to take Risperdal the 
plaintiff had no reason to think it would be smuggled with‐
out  identification  into  his  nightly  cup  of  pills.  And  anyway 
the nurse’s reply to such a question might just have been: “I 
don’t know.” 
    We mentioned the Illinois law, which Dr. Tinwalla prob‐
ably  also  violated.  It  parallels  the  standard  set  forth  in  the 
Harper decision, ordaining as it does that psychotropic medi‐
cation  “shall  not  be  administered  to  any  resident  [involun‐
tarily  committed  pursuant  to  the  Sexually  Violent  Persons 
Commitment  Act]  against  his  or  her  will  …  unless  …  [a] 
psychiatrist  [or  other  physician]  determine[s]  that  the  resi‐
dent [is mentally ill] and the medication is in the medical in‐
terest of the resident; and the resident is either gravely disa‐
bled or poses a likelihood of serious harm to self or others.” 
59  Ill.  Admin.  Code  § 299.300(d)(1)(A)(i). The  district  judge, 
ignoring  the  Code,  thought  it  critical  that  Dr.  Tinwalla  had 
not  ordered  that  the  plaintiff  be  forced  by  staff  to  ingest  the 
Risperdal that the staff provided to him at the doctor’s direc‐
tion; for that meant, the judge said, that “at worst [Tinwalla] 
metaphorically  unlocked  the  doors  to  the  medicine  cabinet 
and  left  the  room.”  We  don’t  know  what  this  means,  but 
what we do know is that by placing an unmarked Risperdal 
pill  in  the  plaintiff’s  pill  cup  every  night  the  nurse  on  duty 
was  unwittingly  causing  him  to  take  Risperdal  against  his 
will,  just  as  if  he’d  been  physically  forced  to.  And  she  was 
doing  this  without  knowing  the  pill  was  Risperdal—not 
knowing because Dr. Tinwalla hadn’t told her, as he should 
have done to give the plaintiff a chance to refuse to take it, as 
was his right and not just his desire. 
6                                                        No. 15‐3525 


      Nor is this a case merely of negligence on the part of the 
defendant. Compare Daniels v. Williams, 474 U.S. 327 (1986). 
A jury could reasonably conclude that Dr. Tinwalla had been 
deliberately  indifferent  to  the  plaintiff’s  right  to  refuse 
Risperdal. See Pabon v. Wright, 459 F.3d 241, 250–51 (2d Cir. 
2006).  It  could  infer  that  Dr.  Tinwalla,  no  stranger  to  Rush‐
ville,  must  have  known  that  pills  were  delivered  to  the  in‐
mates, unlabeled, in little cups. And at the time he wrote the 
prescription  Dr.  Tinwalla  had  recently  reviewed  the  plain‐
tiff’s medical records, so he must have known that the plain‐
tiff  also  received  several  other  pills  three  times  a  day.  The 
district judge had no basis for concluding as she did (it was 
the basis for her grant of summary judgment in favor of the 
defendant)  that  at  worst  Dr.  Tinwalla’s  failure  to  notify  the 
plaintiff  of  the  prescription  “may  have  been  negligent.”  A 
jury  could  reasonably  find  that  failure  to  have  constituted 
deliberate indifference. 
    A  reasonable  jury  could  also  conclude  that  Dr.  Tinwalla 
had  committed  the  common  law  tort  of  medical  battery, 
which  the  plaintiff  charged  in  his  complaint  and  under  Illi‐
nois law requires only that the defendant have committed an 
intentional, unconsented‐to act  resulting in offensive contact 
with  the  plaintiff’s  body.  Sekerez  v.  Rush  University  Medical 
Center, 954 N.E.2d 383, 394 (Ill. App. 2011). True, Dr. Tinwal‐
la didn’t touch the plaintiff, but “an ‘offensive contact’ may 
be established by proof that the defendant intended to cause 
the plaintiff, directly or indirectly, to come into contact with 
a  foreign  substance  in  a  manner  which  the  plaintiff  would 
reasonably regard as offensive.” Id. That seems an exact de‐
scription of this case, but was ignored by the district judge. 
No. 15‐3525                                                        7 


     It remains to note that the plaintiff had no lawyer in the 
district  court.  Given  the  medical  issues  presented  by  the 
case, it would have been a proper case for the district judge 
to have recruited a lawyer for the plaintiff. Rushville is only 
a  four‐hour  drive  from  Chicago,  a  city  crawling  with  large 
law firms likely to respond positively to a request by a fed‐
eral  judge  to  provide  a  junior  lawyer  to  represent  an  indi‐
gent plaintiff. The firm and the junior lawyer would benefit 
from  the  experience  obtained  by  the  lawyer  in  what  might 
well have been his first trial. 
   To  conclude,  the  district  judge  erred  in  granting  sum‐
mary judgment in favor of the defendant, and the judgment 
therefore is reversed and the case remanded for proceedings 
consistent with the analysis in this opinion.